EXHIBIT 10.10.4
VISTEON CORPORATION 2010 INCENTIVE PLAN
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
     Visteon Corporation, a Delaware corporation (together with its
subsidiaries, the “Company”), subject to the terms and conditions of the Visteon
Corporation 2010 Incentive Plan (the “Plan”) and this Agreement, hereby grants
to the Participant named in the Notification Summary or Appendix to this
Agreement, Stock Appreciation Rights (“SARs”) as further described below.
     1. Grant of SARs.
          The Company hereby grants to the Participant the number of SARs set
forth in the Notification Summary or Appendix, effective as of the date or dates
(“Grant Date”) and exercisable as of the date or dates (“Vesting Dates”) at the
price per SAR (“Exercise Price”) set forth in the Notification Summary or
Appendix, in accordance with the terms and conditions specified herein. Each SAR
represents the right to receive, without payment to the Company, an amount of
cash equal to the amount by which the Fair Market Value of a share of Company
Common Stock exceeds the Exercise Price on the date the SAR is exercised;
provided, however, that, in lieu of cash, the Company may, at its election,
deliver a number of shares of Company Common Stock for each share with respect
to which the SARs are exercised equal to (i) the excess of the Fair Market Value
of one share on the date of exercise over the Exercise Price, divided by
(ii) the Fair Market Value of one share on the date of exercise. In the event of
certain corporate transactions, the number of SARs covered by this Agreement may
be adjusted by the Organization and Compensation Committee of the Board of
Directors of the Company (the “Committee”) as further described in Section 13 of
the Plan.
     2. Termination of Employment.
          a. Unless provided otherwise under the remaining provisions of this
Paragraph 2, if the Participant’s employment with the Company is terminated for
any reason, the Participant’s right to exercise the SAR will terminate on the
date of termination of employment and all rights hereunder will cease. SARs that
have not yet vested as of the date of termination of employment will be
forfeited.
          b. Notwithstanding the provisions of Paragraph 2a, if the Participant
is placed on an approved leave of absence, with or without pay, the
Participant’s rights with respect to the SAR will continue in effect or continue
to accrue as if the Participant was actively employed.
          c. Notwithstanding the provisions of Paragraph 2a, if the
Participant’s employment with the Company is terminated by reason of retirement,
disability (as defined in the Company’s long-term disability plan) or death, and
provided that at the date of termination, the Participant had remained in the
employ of the Company for at least 180 days following the Grant Date, the
Participant’s rights with respect to the SARs will continue in effect or
continue to

 



--------------------------------------------------------------------------------



 



accrue for the period ending on the date immediately preceding the tenth
anniversary of the Grant Date, subject to any other limitation on the exercise
of such rights in effect at the date of exercise. For purposes of this
Agreement, “retirement” means the Participant terminates employment either (1)
after attaining age 55 and completion of at least 10 years of service, or
(2) after completion of at least 30 years of service, regardless of age.
          d. Notwithstanding the provisions of Paragraph 2a, if the
Participant’s employment with the Company is terminated by reason of voluntary
quit, the Participant’s rights with respect to SARs that are vested at the date
of termination will continue in effect until the date 90 days after the date of
such termination (but not later than the date immediately preceding the tenth
anniversary of the Grant Date, subject to any other limitation on the exercise
of such rights in effect at the date of exercise. SARs not yet vested at the
date of termination will be forfeited.
          e. Notwithstanding the provisions of Paragraph 2a, if the
Participant’s employment with the Company is involuntarily terminated by the
Company without Cause, and provided that at the date of termination, the
Participant had remained in the employ of the Company for at least 180 days
following the Grant Date, the Participant’s rights with respect to the SARs will
continue in effect until the date 365 days after the date of such termination
(but not later than the date immediately preceding the tenth anniversary of the
Grant Date, , subject to any other limitation on the exercise of such rights in
effect at the date of exercise. SARs not yet vested at the date of termination
will be forfeited. For purposes of this Paragraph 2e, “Cause” for termination by
the Company of the Participant’s employment shall mean (i) the willful and
continued failure by the Participant to substantially perform the Participant’s
duties with the Company (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Participant by (A) if the
Participant is an executive officer of the Company, the Board of Directors, or
(B) if the Participant is not an executive officer of the Company, the head of
the Company’s global human resources department, which demand specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties, or (ii) the willful engaging
by the Participant in conduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, (x) no act, or failure to act, on the Participant’s part shall
be deemed “willful” unless done, or omitted to be done, by the Participant not
in good faith and without reasonable belief that the Participant’s act, or
failure to act, was in the best interest of the Company, and (y) in the event of
a dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes by clear
and convincing evidence that Cause exists.
     3. Cancellation of the SARs.
          The SARs will terminate, and cease to be exercisable, on the earliest
of the following:
          a. The date immediately preceding the tenth anniversary of the Grant
Date;

2



--------------------------------------------------------------------------------



 



          b. In the event of the Participant’s termination of employment with
the Company, such earlier date as determined in accordance with the rules set
forth in Paragraph 2.
     4. Exercise of SARs.
          a. The Participant may, subject to the limitations of this Agreement
and the Plan, exercise all or any portion of the SARs that have become vested
and that have not been cancelled under Paragraphs 2 and 3 by (i) providing
notice of exercise to the Company (in a form acceptable to the Company)
specifying the whole number of SARs being exercised.
          b. After receiving proper notice of exercise, the Company will issue
to the Participant (or the Participant’s beneficiary) a lump sum cash payment in
an amount determined by multiplying (i) the total number of SARs being exercised
by the Participant, by (ii) the amount by which the Fair Market Value of a share
of Company common stock exceeds the Exercise Price, less any applicable
withholding taxes; provided, however, that, in lieu of cash, the Company may, at
its election, deliver a number of shares of Company Common Stock for each share
with respect to which the SARs are exercised equal to (i) the excess of the Fair
Market Value of one share on the date of exercise over the Exercise Price,
divided by (ii) the Fair Market Value of one share on the date of exercise. Any
shares of Company Common Stock shall be issued in book-entry form, registered in
Participant’s name or in the name of Participant’s legal representatives,
beneficiaries or heirs, as the case may be. The Company will not deliver any
fractional share of Company Common Stock but will pay, in lieu thereof, cash
equal to the Fair Market Value of such fractional share.
          c. Notwithstanding the foregoing, the SARs will not be exercisable if
and to the extent the Committee determines that such exercise would violate
applicable state or federal securities laws or the rules and regulations of any
securities exchange on which the Company common stock is then traded, or would
violate the laws of any applicable jurisdiction, and the exercise thereof may be
limited or delayed until such requirements are met.
          d. The Company may retain the services of a third-party administrator
to effectuate SAR exercises and to perform other administrative services in
connection with the Plan. To the extent that the Company has retained such an
administrator, any reference to the Company shall be deemed to refer to such
third party administrator retained by the Company, and the Company may require
the Participant to exercise the Participant’s SARs only through such third-party
administrator.
     5. Withholding.
          The Company may deduct and withhold from any cash or shares of Common
Stock payable to the Participant or may require the Participant to pay to the
Company or otherwise indemnify the Company to its satisfaction, such amount as
may be required for the purpose of satisfying the Company’s obligation to
withhold federal, state or local taxes in connection with any exercise of the
SARs.

3



--------------------------------------------------------------------------------



 



     6. Conditions on SAR Award.
          Notwithstanding anything herein to the contrary, the Committee may
cancel the SARs, and may refuse to deliver any payment or shares of Common Stock
for SARs with respect to which the Participant (or the Participant’s
beneficiary) has tendered a notice of exercise, if:
          a. During the period from the date of the Participant’s termination of
employment from the Company to the date such payment is delivered to the
Participant (or the Participant’s beneficiary), the Committee determines that
the Participant has either (i) refused to be available, upon request, at
reasonable times and upon a reasonable basis, to consult with, supply
information to and otherwise cooperate with the Company with respect to any
matter that was handled by the Participant or under the Participant’s
supervision while the Participant was in the employ of the Company or
(ii) engaged in any activity that is directly or indirectly in competition with
any activity of the Company; or
          b. The Committee determines that the Participant, at any time (whether
before or after termination of employment with the Company, and whether before
or after the grant of this SAR), acted in any manner detrimental to the best
interests of the Company.
     7. Nontransferability.
          Except as provided in Paragraph 8 of this Agreement, the Participant
has no rights to sell, assign, transfer, pledge, or otherwise alienate the SARs
awarded under this Agreement, and any such attempted sale, assignment, transfer,
pledge or other conveyance will be null and void. The SARs will be exercisable
during the Participant’s lifetime only by the Participant (or the Participant’s
legal representative).
     8. Beneficiary.
          The Participant may designate a beneficiary to exercise the SARs after
the Participant’s death on the form or in the manner prescribed for such purpose
by the Committee. Absent such designation, the Participant’s beneficiary will be
the Participant’s estate. The Participant may from time to time revoke or change
the Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Company. If a Participant
designates his or her spouse as beneficiary, such designation automatically
shall become null and void on the date of the Participant’s divorce or legal
separation from such spouse. The last such designation received by the Company
will be controlling; provided, however, that no designation, or change or
revocation thereof, will be effective unless received by the Company prior to
the Participant’s death, and in no event will any designation be effective as of
a date prior to such receipt. If the Committee is in doubt as to the identity of
the beneficiary, the Company may refuse to recognize such exercise, without
liability for any interest, until the Committee determines the identity of the
beneficiary, or the Committee may deem the Participant’s estate as beneficiary,
or the Company may apply to any court of appropriate jurisdiction and such
application will be a complete discharge of the liability of the Company
therefor.

4



--------------------------------------------------------------------------------



 



     9. Securities Law Restrictions.
          Notwithstanding anything herein to the contrary, the Committee, in its
sole and absolute discretion, may refuse to honor any notice of exercise, may
delay an exercise or delay issuing payment or shares of Common Stock following
an exercise, may impose additional limitations on the Participant’s or
beneficiary’s ability to exercise the SAR or receive payment or shares of Common
Stock upon exercise, if the Committee determines that such action is necessary
or desirable for compliance with any applicable state, federal or other law, the
requirements of any stock exchange on which the Company Common Stock is then
traded, or is requested by the Company or the underwriters managing any
underwritten offering of the Company’s securities pursuant to an effective
registration statement filed under the Act.
     10. Limited Interest.
          a. The grant of the SARS shall not be construed as giving the
Participant any interest other than as provided in this Agreement.
          b. The Participant shall have no rights as a shareholder as a result
of the grant or exercise of the SARs unless and until shares of Common Stock are
received upon exercise of a SAR.
          c. The grant of the SARs shall not confer on the Participant any right
to continue as an employee or continue in service of the Company, nor interfere
in any way with the right of the Company to terminate the Participant at any
time.
          d. The grant of the SARs shall not affect in any way the right or
power of the Company to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger, consolidation or business combination
of the Company, or any issuance or modification of any term, condition, or
covenant of any bond, debenture, debt, preferred stock or other instrument ahead
of or affecting the stock or the rights of the holders thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or any other Company act or proceeding, whether
of a similar character or otherwise.
          e. The Participant acknowledges and agrees that the Plan is
discretionary in nature and limited in duration, and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
the SARs under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of SARs or benefits in lieu of
SARs in the future. Future grants, if any, will be at the sole discretion of the
Committee, including, but not limited to, the timing of any grant, the number of
SARs, vesting provisions, and the exercise price.
     11. Consent to Transfer of Personal Data.
          The Participant voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. The Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However,

5



--------------------------------------------------------------------------------



 



failure to provide the consent may affect the Participant’s ability to
participate in the Plan. The Company holds certain personal information about
the Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all awards, options or any other entitlement to
shares of stock awarded, canceled, purchased, vested, unvested or outstanding in
the Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). Visteon Corporation and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of shares of stock
on the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of stock acquired pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect Participant’s ability to
participate in the Plan.
     12. Incorporation by Reference.
          The terms of the Plan are expressly incorporated herein by reference.
Capitalized terms that are not defined in this Agreement will have the meaning
ascribed to them under the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall govern.
     13. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to any conflict of laws
principles thereof.
     14. Severability.
          In the event any term or condition set forth in this Agreement is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining provisions of the Agreement, and the Agreement shall be construed
and enforced as if the illegal or invalid provision had not been inserted.
     15. Amendment.
          The terms and conditions set forth in this Agreement may not be
amended, modified, terminated or otherwise altered except by the written consent
of the Company and the Participant.

6



--------------------------------------------------------------------------------



 



     16. Counterparts.
          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

            VISTEON CORPORATION
      By:             Title:        Date:     

7